Citation Nr: 0304388	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an effective date prior to October 20, 
1997, for an award of service connection for Osgood-
Schlatter's disease, left knee.

2.	Entitlement to an effective date prior to October 20, 
1997, for an award of service connection for Osgood-
Schlatter's disease, right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1967 to December 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in October 2002, and a 
substantive appeal was received in October 2002.  


FINDINGS OF FACT

1.  In May 1968, the RO denied the veteran's original claims 
for entitlement to service connection for Osgood-Schlatter's 
disease of the left and right knee; the veteran did not file 
a notice of disagreement to initiate an appeal from that 
determination. 

2.  On October 20, 1997, the RO received a written statement 
from the veteran requesting entitlement to service connection 
for his knee disabilities, and service connection was 
subsequently granted; there is no previous communication from 
the veteran or his representative requesting that his claims 
be reopened. 


CONCLUSIONS OF LAW

1.  The May 1968 rating decision which denied entitlement to 
service connection for Osgood-Schlatter's disease of the left 
and right knee is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The criteria for an effective date prior to October 20, 
1997, for entitlement to service connection for Osgood-
Schlatters disease of the right knee have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).

3.  The criteria for an effective date prior to October 20, 
1997, for entitlement to service connection for Osgood-
Schlatters disease of the left knee have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for his service connected 
disability.  The September 2001 RO letter and the October 
2002 statement of the case inform the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded a VA medical examination, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.

A claim by the veteran for entitlement to service connection 
for Osgood Schlatter's disease of the knees was denied by 
rating decision in May 1968.  The veteran, however, contends 
that the effective date for the eventual grant of service 
connection should go back to the day after his discharge from 
service since his original claim was filed in February 1968.  

Review of the record shows that a letter notifying him of the 
May 1968 rating decision was sent to him in May 1968 at the 
same mailing address he had reported on his service 
connection claim.  There is no indication in the claims file 
that the letter was returned as undeliverable or that the 
address was not correct.  Principles of administrative 
regularity dictate a presumption that government officials 
have properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  The veteran's address of 
record was correctly typed onto the May 1968 letter, and that 
letter was not returned by the Postal Service as 
undeliverable.  The veteran therefore must be presumed to 
have received it.  The law requires only that the VA mail a 
notice, and then presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  To the extent that the veteran may be claiming 
that he did not receive the letter, his statement to that 
effect, standing alone, is not the type of clear evidence to 
the contrary which is sufficient to rebut the presumption of 
regularity.  Mindenhall v. Brown, 7 Vet.App. 271 (1994).  

The May 1968 notification letter also included clear language 
to the effect that if he did not believe the decision was 
correct, he could initiate an appeal to the Board by filing a 
notice of disagreement at any time within one year from the 
date of the letter.  The letter further informed the veteran 
that a notice of disagreement was simply a written 
communication that makes clear his intention to initiate an 
appeal.  He was also told where to mail a notice of 
disagreement, and he was further advised that in the absence 
of a timely appeal, the decision would become final.  
Nevertheless, the record does not show that a notice of 
disagreement was received.  Since the veteran did not file a 
notice of disagreement to initiate an appeal from the May 
1968 determination, it became final.  38 U.S.C.A. § 7105(c).  

The record shows that on October 20, 1997, the RO received a 
written statement from the veteran requesting entitlement to 
service connection for Osgood Schlatter's disease in his 
knees.  In light of the final May 1968 rating decision, the 
communication received on October 20, 1997, constituted a 
request to reopen his claim.  See generally 38 U.S.C.A. 
§ 5108.  By law, the effective date of an award based on a 
reopened claim is the date of receipt of the request to 
reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Review of the claims folder reveals no prior communication 
from the veteran or his representative between May 1968 and 
October 20, 1997, that may be construed as a request to 
reopen his claim for entitlement to service connection for 
Osgood Schlatter's disease of the knees.  Accordingly, the 
proper effective date for the grant of service connection 
cannot be earlier than October 20, 1997, the date of receipt 
of the request to reopen the claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

